Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 19, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162139                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                            SC: 162139
                                                               COA: 353434
                                                               Grand Traverse CC: 2017-012702-FH
  MARTY THOMAS PENNELL,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the September 3, 2020
  order of the Court of Appeals is considered. We DIRECT the Grand Traverse County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. We also direct the prosecuting attorney to address whether the
  defendant’s sentencing claims should be considered under the standard applicable to
  direct appeals by virtue of the request for the appointment of appellate counsel that the
  defendant submitted on the date of sentencing. See, e.g., People v Dewey, 503 Mich 879
  (2018); People v Harris, 501 Mich 922 (2017).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 19, 2021
           t0316
                                                                               Clerk